Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       20-MAY-2020
                                                       11:59 AM

                           SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                 vs.

           CELESTE BAKER, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 1DTC-17-035154)

                         ORDER OF CORRECTION
                          (By: Pollack, J.)

            IT IS HEREBY ORDERED that the Opinion of the Court,

filed March 13, 2020, is corrected as follows:

            On page 28, in the first and second sentences, replace

“January 28, 2018” with “January 29, 2018”.

            The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

            DATED: Honolulu, Hawaiʻi, May 20, 2020.
                                   /s/ Richard W. Pollack
                                   Associate Justice